                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CIARA SWENSON,

               Plaintiff,

               v.                                             CASE NO. 20-3030-SAC

ROBERT BEDNER, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Ciara Swenson is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

housed at the Atchison County Jail in Atchison, Kansas. The Court granted Plaintiff leave to

proceed in forma pauperis.

       Plaintiff’s claims relate to her state court criminal case, and she names the state court

judge and county prosecutor as the only defendants. Plaintiff alleges in her Complaint that the

judge and county prosecutor are harsher toward certain crimes. She alleges that the judge

refused to lower an already excessive bond. Plaintiff alleges that the judge imposed a $100,000

bond without an extensive criminal background. Plaintiff alleges that these actions have caused

her to suffer mental anguish and PTSD.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a



                                                 1
governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,



                                                   2
a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

Prosecutor

       Plaintiff names the county attorney as a defendant. Plaintiff’s claims against the county

prosecutor fail on the ground of prosecutorial immunity. Prosecutors are absolutely immune

from liability for damages in actions asserted against them for actions taken “in initiating a



                                                 3
prosecution and in presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

Plaintiff’s claims concerning her criminal case fall squarely within the prosecutorial function.

Plaintiff is directed to show cause why her claims against the county prosecutor should not be

dismissed based on prosecutorial immunity.

Judge

        Plaintiff names a state court judge as a defendant. State court judges are entitled to

personal immunity. “Personal immunities . . . are immunities derived from common law which

attach to certain governmental officials in order that they not be inhibited from ‘proper

performance of their duties.’” Russ v. Uppah, 972 F.2d 300, 302–03 (10th Cir. 1992) (citing

Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

        Plaintiff’s claims against the state court judge should be dismissed on the basis of judicial

immunity. A state judge is absolutely immune from § 1983 liability except when the judge acts

“in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)

(articulating broad immunity rule that a “judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority . . . .”); Hunt

v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s judicial

capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57. Plaintiff

alleges no facts whatsoever to suggest that the defendant judge acted outside of his judicial

capacity.

Younger Abstention

        The Court may be prohibited from hearing Plaintiff’s claims under Younger v. Harris,

401 U.S. 37, 45 (1971). “The Younger doctrine requires a federal court to abstain from hearing a

case where . . . (1) state judicial proceedings are ongoing; (2) [that] implicate an important state



                                                 4
interest; and (3) the state proceedings offer an adequate opportunity to litigate federal

constitutional issues.” Buck v. Myers, 244 F. App’x 193, 197 (10th Cir. 2007) (unpublished)

(citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003); see also

Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)). “Once

these three conditions are met, Younger abstention is non-discretionary and, absent extraordinary

circumstances, a district court is required to abstain.” Buck, 244 F. App’x at 197 (citing Crown

Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir. 2003)).

        Plaintiff appears to be held as a pretrial detainee. Therefore, it appears that the first and

second conditions for Younger abstention would be met because Kansas undoubtedly has an

important interest in enforcing its criminal laws through criminal proceedings in the state’s

courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal justice

[is] a lynchpin in the unique balance of interests” described as “Our Federalism.”) (citing

Younger, 401 U.S. at 44).      Likewise, the third condition would be met because Kansas courts

provide Plaintiff with an adequate forum to litigate her constitutional claims by way of pretrial

proceedings, trial, and direct appeal after conviction and sentence, as well as post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should

abstain from the exercise of . . . jurisdiction if the issues raised . . . may be resolved either by trial

on the merits in the state court or by other [available] state procedures.”) (quotation omitted); see

Robb v. Connolly, 111 U.S. 624, 637 (1984) (state courts have obligation ‘to guard, enforce, and

protect every right granted or secured by the constitution of the United States . . . .’”); Steffel v.

Thompson, 415 U.S. 452, 460–61 (1974) (pendant state proceeding, in all but unusual cases,

would provide federal plaintiff with necessary vehicle for vindicating constitutional rights).




                                                    5
IV. Response Required

       Plaintiff is required to show good cause why her Complaint should not be dismissed for

the reasons stated herein. Failure to respond by the deadline may result in dismissal of this

action without additional notice.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until March 12, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated February 12, 2020, in Topeka, Kansas.



                                            s/ Sam A. Crow
                                            Sam A. Crow
                                            U.S. Senior District Judge




                                                6
